FORD, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JOB (Import Spec’s Initials) by Import Specialist J O’Brien (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 11.5 per centum ad valorem within the provisions of Item 688.40, TSUS, consist of “T.V. trouble trappers”, claimed dutiable within item 685.20 at 10 per centum ad valorem.
That said merchandise is, in fact, solely or chiefly used as a part for television apparatus.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
*487Accepting the foregoing stipulation of fact, we find and hold that the items of merchandise marked “A” and initialed on the invoice by the designated import specialist are properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 685.20, Tariff Schedules of the United States, as parts of television apparatus.
Judgment will be entered accordingly.